DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12-14, 16, 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 2007/0017625 to Otaki in view of USPN 6,564,437 to Meng and USPN 4,522,876 to Hiers.
Regarding claims 12-14, 16, 21 and 22, Otaki teaches a glass wool molded product comprising a layered body of glass wools characterized in that the layered body does not contain any binder, the layered body is needlepunched in a direction orthogonal to a longitudinal direction of the wools, and that the wools (short glass fibers) have an average diameter of 3 to 7 µm (Otaki, Abstract, paragraph 0015). Otaki teaches that the density of the first layer and the density of the second layer differ from each other (Id., paragraph 0023).  Otaki teaches that a layered body may comprise an upper layer section having a height and a lower layer section having a height, wherein needlepunching compresses the top layer to another thickness (Id., paragraphs 0066-0069, Figures 8 and 9).  Otaki teaches that the upper layer has a lower compressed thickness and a higher density than the lower layer (Id.).  
Regarding the claimed diameters of the glass fibers, Otaki teaches that the glass fibers have an average diameter of 3 to 7 µm, which overlaps with the claimed range.  Note that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Alternatively, it would have been obvious to one of ordinary skill in the glass fiber mat art at the time the invention was made to form the binderless glass wool molded product of Otaki, and adjusting and varying the diameters of the fibers, such as within the claimed range, motivated by the desire of forming a conventional glass fiber mat based on the totality of the teachings of the prior art.
Regarding the claimed insulative pack for thermally insulating an enclosed space in a thermal appliance, Otaki suggests that the glass wool molding shows satisfactory characteristics in terms of compression strength, tensile strength, and thermal insulation (Otaki, paragraph 0004).  Alternatively, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Since the prior art combination teaches a substantially similar structure and composition as claimed, for a substantially similar purpose, the invention of the prior art combination appears suitable for the claimed use.

It would have been obvious to one of ordinary skill in the glass fiber mat art at the time the invention was made to form the binderless glass wool molded product of Otaki, wherein a first and second side are mechanically entangled at different densities and depths, such that the fibers are aligned in either the length or width of the composite, as taught by Meng, motivated by 
Regarding the claimed glass fibers of the first and second glass web layer having the average fiber diameters being equal, Otaki teaches fiber diameters within the claimed range.  Otaki also teaches and suggests that in a layered structured, the layers may have the same average diameter (Otaki, paragraph 0060).  Additionally, Hiers teaches an integral textile composite fabric of non-woven needled textiles fibers which comprises at least one glass fiber layer of laid and needled glass fibers (Hiers, Abstract).  Hiers teaches the glass fiber will not be substantially disturbed during the needling operation (Id., column 9 lines 3-19).  Hiers teaches that since the glass fiber batts tend to be oriented in the direction of manufacture, the cross-laying of two or more glass fiber batts will achieve more random orientation of the glass fibers for better filtration and insulation properties (Id.).  It is reasonable for one of ordinary skill to expect that cross-laying glass fibers into layers having identical average fiber diameters would ensure similar and/or uniform properties throughout the layers.
It would have been obvious to one of ordinary skill in the glass fiber mat art at the time the invention was made to form the binderless glass wool molded product of Otaki, wherein the glass fibers are cross-laid to form the first and second layer, wherein the average fiber diameters of the layers are identical, as suggested by Hiers, motivated by the desire of forming a conventional glass fiber mat having predictably resulting properties, as cross-laying two or more glass fiber batts is known in the insulation art to achieve more random orientation of the glass fibers for better filtration and insulation properties.
Regarding the claimed layers being adjacent and the claimed thicknesses of the layers, Otaki teaches that the thickness of the product may be 12 mm (Otaki, paragraph 0061).  
Additionally, Otaki teaches that the thickness of the product may be 12 mm, although the invention is by no means limited to the numerical value (Otaki, paragraph 0061), and that the number of layers of the product is by no means limited to three (Id., paragraph 0062).  Otaki teaches that a weight per unit area of the layered body is, for example 1.08 g/m2 but the invention is by no means limited thereto (Id., paragraph 0044), and that preferably the product has a density between 70 and 110 kg/m3 (Id., paragraph 0078).  Otaki teaches that in a product having layers with different densities, a lower layer section having a height with a density of 90 kg/m3 shows the smallest thermal conductivity, while an upper layer having a height shows a high density, so as to have a hard and smooth surface (Id., paragraph 0066).  
Therefore, in the scenario set forth in paragraph 0060, the individual layers adding up to 12 mm is still within the scope of the claimed invention, as the molded product as a whole may comprise additional layers and therefore an additional thickness such that the product as a whole would meet the claimed thickness range.  
It would have been obvious to one of ordinary skill in the glass fiber mat art at the time the invention was made to form the binderless glass wool molded product of the prior art combination, and adjusting and varying the thicknesses of the layers and the resulting composite, as suggested by Otaki, as it is within the level of ordinary skill to determine the desired structural 
Alternatively, Otaki teaches that the number of layers of the molded product is by no means limited to two or three (Id., paragraphs 0060, 0062).  It is reasonable for one of ordinary skill to expect that the thickness of the layers may be adjusted and varied while maintaining the desired densities, such as set forth by Otaki, while maintaining the desired characteristics of the product, as Otaki suggests that the thickness of the product may vary.  Additionally, Meng teaches that for a needlepunched glass fiber mat wherein a mat is laid on a fabric, which would entail layers that are directly adjacent, an exemplary thickness of the mat is about 0.1 to about 1 inches (Meng, column 9 lines 44-55, Example 1).
It would have been obvious to one of ordinary skill in the glass fiber mat art at the time the invention was made to form the binderless glass wool molded product of the prior art combination, and adjusting and varying the thicknesses of the layers and the resulting composite, such as within the claimed ranges, as taught by Otaki and Meng, as it is within the level of ordinary skill to determine the desired structural properties, such as thickness, density and thermal conductivity, suitable for the intended application.
Regarding claim 16, the prior art combination teaches an upper layer having a higher density and lower thickness than a lower layer having a lower density and higher thickness.  Although the prior art combination does not appear to teach the claimed thermal resistance relationship, the claimed relationship is deemed to naturally flow from the structure in the prior art, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In re Thorpe, 227 USPQ 3964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicants to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicants intend to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicants should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.

Claims 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Otaki in view of Meng, Hiers and USPN 5,871,830 to Miller.

It would have been obvious to one of ordinary skill in the glass fiber mat art at the time the invention was made to form the binderless glass fiber mat of the prior art combination, wherein fibers are carded or aligned, as taught by Miller, motivated by the desire of forming a conventional glass fiber mat having predictably improved properties, such as strength and rigidity, suitable for the intended application.

Response to Arguments
Applicants’ arguments filed October 20, 2021, have been fully considered but they are not persuasive.  Applicants argue that Otaki teaches a total thickness of a pack of 12 mm, which 
Applicants argue that Meng, Hiers and Miller do not appear to teach the claimed thickness of the multi-layer pack, the rejection does not rely on Meng, Hiers and Miller to teach or render obvious the claimed thickness.  Examiner respectfully disagrees.  The prior art combination establishes a thickness, such as within the claimed range, based on the amended structure.
Applicants argue that Otaki clearly sets forth a goal achieved by combining fibers that have a small diameter with those in the other layer having a larger diameter.  Additionally, Applicants argue that paragraph 0041 references a single layered body or single web layer, in contrast to paragraph 006 which clearly describes a multilayer structure having adjacent layers that are different from one another.  
Regarding Applicants’ arguments, Examiner respectfully disagrees.  
see for example Id., claims 1, 3), and Otaki establishes the predictably resulting properties of the product based on the average diameter being between 3-7 µm (Id., paragraphs 0015-0017), and varying the density of the layers (Id., paragraph 0023).  Note that claim 2 of Otaki recites a multilayer structure wherein the average diameter of the layers differ, and that claim 3 (which is not dependent from claim 2) recites a multilayer structure wherein the densities of the layers differ.  Therefore, Otaki does not appear to teach away from forming a product with layers of glass fibers having the same average diameter.
Additionally, although the amended claim now recites a second glass web layer positioned adjacent to the first glass web layer, Applicants’ specification does not recite what “adjacent” necessarily entails.  However, without explicit support for the limitation, the broadest reasonable interpretation of “adjacent” is “close or near” as is ordinarily defined in the art.  Therefore, the claim does not require “adjacent” to entail that the layers are in contact with one another, although such a structure is addressed in the rejection.  
Additionally, although Applicants rely on paragraph 0041 to distinguish between a single layered body and a single web layer, Otaki at Figure 2 and paragraphs 0042 and 0043 establishes glass fiber forming units 12, 13 and 14 wherein short glass fibers are collected to form a layered see additionally Otaki at paragraph 0062).  One of ordinary skill would recognize that a layered body comprises layers, based on the totality of the teachings of Otaki.
Note that although Applicants reference paragraph 006 of Otaki as describing a multilayer structure, paragraph 0006 only recites that the layered body does not contain any binder.
Applicants argue that it is the different fiber diameters that Otaki credits with providing the results demonstrated therein, and that modification of the fibers would provide an unsatisfactory product.  Examiner respectfully disagrees.  Although Applicants rely on paragraph 0022 of Otaki to show the desired results of Otaki based on differing the average fiber diameters, such as smoothness and hardness, paragraph 0023 of Otaki teaches the same properties based on differing the densities, such as smoothness and hardness.  Therefore, solely varying the fiber diameters does not appear to be integral to the intended purpose of the product of Otaki.
Additionally, Otaki clearly teaches that the number of layers of the molded product is by no means limited to two or three (Otaki, paragraphs 0060, 0062).  One of ordinary skill would recognize that either the average fiber diameters or densities of the layers may differ.  Alternatively, one of ordinary skill would recognize that since the molded product of Otaki may comprise additional layers, that those additional layers would comprise similar layers as set forth in Otaki.

Conclusion
A definition of “adjacent” is provided showing that “adjacent” is ordinarily known or defined in the art as “near or close.”
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/PETER Y CHOI/Primary Examiner, Art Unit 1786